DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the abutting end".  There is insufficient antecedent basis for this limitation in the claim as no abutting end had previously been claimed.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-3 and 6-12 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Diaz et al. (US 6,945,569).
As to claim 1, Diaz teaches a threaded female sub (conduit section 21, Fig 3) comprising: a conduit having a first end (the right-most end of Fig 3) and a female end (the left-most end of conduit 21 as shown in Fig 3), wherein the female end of the threaded female sub comprises: an outer contact surface substantially perpendicular to a longitudinal axis of the threaded female sub (as illustrated below. Examiner notes the term “contact” is a mere intended use of the surface. As the claim is a product claim, the surfaces of Diaz identified as “contact” surfaces must merely be capable of being contacted. See MPEP § 2114.), an outermost diameter of the outer contact surface being equidistant as a minor thread diameter of the threaded female sub from the longitudinal axis of the threaded female sub (as illustrated below); an inner contact surface substantially perpendicular to the longitudinal axis of the threaded female sub and having a different axial location along the longitudinal axis of the threaded female sub than the outer contact surface (as illustrated below); and an intermediate contact surface between the outer contact surface and the inner contact surface, the intermediate contact surface having at least a portion that is both non-parallel and non-perpendicular to the longitudinal axis of the threaded female sub (as illustrated below); and a seal pocket formed on an inner surface of the threaded female sub radially inwardly adjacent the inner contact surface (as illustrated below).

    PNG
    media_image1.png
    655
    1189
    media_image1.png
    Greyscale


As to claim 2, Diaz teaches the threaded female sub of claim 1, further comprising the seal pocket is defined by a shoulder formed on an inner surface, and a seal disposed within the seal pocket (see Fig 3. Seal 23 is located in a seal pocket).
As to claim 3, Diaz teaches the threaded female sub of claim 2, wherein the seal further comprises an anti-extrusion ring disposed proximate the abutting end.
As to claim 6, Diaz teaches the threaded female sub of claim 2, wherein the seal pocket includes a retaining ridge configured to engage a retaining groove in an outer diameter of the seal and retain the seal within the seal pocket (as illustrated below).

    PNG
    media_image2.png
    494
    749
    media_image2.png
    Greyscale


As to claim 7, Diaz teaches the threaded female sub of claim 1, wherein a cross-sectional area of the female end is at a maximum in a threaded portion of the threaded female sub (as shown in Fig 3).
As to claim 8, Diaz teaches a male sub (conduit section 19, Fig 3)comprising: a conduit having a first end (the left-most end of conduit 19 as shown in Fig 3) and a male end (the right-most end of conduit 19 as shown in Fig 3), wherein the male end of the male sub comprises a complementary contact surface, wherein the complementary contact surface having at least a portion that is both non- parallel and non-perpendicular to a longitudinal axis of the male sub (as illustrated below); and load segment grooves formed on an outer surface of the male end (as illustrated in Fig 3, the wing nut segments are positioned within grooves on an outer surface of the male end).

    PNG
    media_image3.png
    570
    1126
    media_image3.png
    Greyscale


As to claim 9, Diaz teaches the male sub of claim 8, wherein one or more load segments are radially and removably disposed around the male end in the load segment grooves (wing nut segments 30 are disposed around the male end in the above-mentioned grooves).
As to claim 10, Diaz teaches the male sub of claim 9, wherein the load segment grooves comprises diagonal and flat wall faces in contact with corresponding surfaces of the one or more load segments (as illustrated above).
As to claim 11, Diaz teaches the male sub of claim 9, wherein an outer radius of the male sub is equal to an inner radius of the one or more load segments (as shown in Fig 3).
As to claim 12, Diaz teaches the male sub of claim 8, wherein the male sub has a maximum cross-sectional area in an abutment end region proximate the load segment groove (as shown in Fig 3).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Diaz et al. (US 6,945,569) in view of Taeuber, Jr. et al. (US 5,149,148).
As to claim 4, Diaz teaches the threaded female sub of claim 2, but does not teach the seal pocket includes a barb configured to engage an outer diameter of the seal and retain the seal within the seal pocket. Instead, Diaz merely teaches the seal 23 is “located between the end portions of conduit sections 19 and 21 (Col 3 lines 27+). 
However, Taeuber teaches serrations 328a at Fig 8 on the anti-extrusion ring 328. Col 3 lns 59+ teaches, “the anti-extrusion ring 328 has a serrated annular surface 328a that cooperates with a complementary surface 312a on the female hub 312 to secure the ring 328 in its proper operational position as shown.” Thus, the seal pocket has serrations which are barbs and which perform the function of securing and positioning a seal. 
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have provided a barb configured to engage an outer diameter of the seal and retain the seal within the seal pocket. See MPEP § 2143 A which describes the prima facie obviousness of combining prior art elements according to known methods to yield predictable results. In this case, the predictable result is the securing and positioning of the seal 23 of Diaz by the serrations of Taeuber.
As to claim 5, Diaz in view of Taeuber teaches the threaded female sub of claim 4, wherein the barb includes an inclined ramp (as shown in Taeuber Fig 8) configured to allow the seal to slide in one direction (the configuration of Taeuber’s serrations are capable of performing this intended use).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB JAMES CIGNA whose telephone number is (571)270-5262. The examiner can normally be reached 9am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB J CIGNA/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        17 May 2022